Citation Nr: 0202592	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back pain with degenerative joint disease, a herniated 
nucleus pulposus at L4-L5, and degenerative disc disease, on 
appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the thoracic segment of the 
spine, on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to January 1997. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  This decision granted 
service connection for disabilities of the lumbar and 
thoracic segments of the spine.  A noncompensable evaluation 
was assigned to the thoracic segment disability and a 10 
percent rating was assigned for the lower back condition.  

Since that initial rating decision, the veteran's evaluations 
have been raised to 10 percent for the middle back condition 
and 40 percent for the lower back disability. Because neither 
one of these rating increases were a full grant of the 
benefit sought on appeal because a higher rating is 
available, the issues have remained before the Board.  That 
is, on a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The claim was remanded by the Board in July 2000 and again in 
March 2001 for additional medical and procedural development.  

In May 2000, a hearing was held in Montgomery, Alabama, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.

The veteran has suggested that he is unemployable as a result 
of his service-connected disabilities.  This issue is not 
before the Board and is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's dorsal back condition produces limitation 
of motion, pain on motion, and muscle spasms.  Radiculopathy 
or other neurological symptoms attributable to the middle 
back have not been found during medical examinations.  
Degenerative disc disease of the thoracic segment of the 
spine has not been diagnosed. 

3.  The veteran's lumbar spine disability is manifested by 
limitation of motion and complaints of pain.  Muscle spasms 
have been noted.  Sciatic neuropathy and absent ankle jerk 
have not been diagnosed.  The veteran suffers from recurring 
attacks that are relieved through medications and physical 
therapy.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for a thoracic segment of the spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5291 (2001).

3.  The criteria for an evaluation in excess of 40 percent 
for a lumbar segment of the spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the veteran originally submitted his application for 
benefits, a VA physical examination of his back was not 
accomplished.  The RO simply granted service connection for 
disabilities of the lumbar and thoracic segments of the spine 
based on the veteran's service medical records.  This was 
accomplished through a rating action, dated May 1997.  A 10 
percent rating was assigned for the lower back disability and 
a noncompensable evaluation was given for the condition 
affecting the thoracic segment of the spine.  

The veteran was notified of this decision, and he has 
appealed.  Due to his appeal, a VA orthopaedic examination 
was accomplished in March 1997.  The veteran complained of 
pain in the lower back and around the middle area of the 
back.  Upon examination, the examiner noted:

	. . . He stands with a definite list 
to the right.  He had appeared to have 
some spasm and tenderness of the right 
and left paravertebral region from the 
upper to the lower lumbar region.  He 
demonstrated on 15 degrees of flexion and 
0 degrees of extension.  He had 
complaints of pain on any attempts of 
motion of the back.  On supine straight 
leg raising exam, minimal raising of 
either leg caused pain primarily in the 
left lower back region.

....

IMPRESSION:  Chronic lumbar syndrome with 
prior work-ups said to indicate evidence 
of degenerative disk disease at L4-L5 and 
central disc hernia of L4-5.  MRI scan 
also said to show evidence of lateral 
neural foraminal noted at the interfacial 
joints bilaterally.  Prior MRI scanning 
of space occupied lesion involving L2 - 
etiology unknown.

Following the receipt of the medical exam, the RO increased 
the evaluation assigned to the lower back condition.  The 
rating was increased from 10 to 40 percent.  The effective 
date assigned was the date of the veteran's original claim.  
With respect to the veteran's thoracic segment of the spine 
disability, the noncompensable evaluation was continued.  The 
veteran was notified of this decision and he continued his 
appeal, claiming that both conditions were still underrated.

In May 2000, the veteran proffered testimony before the Board 
concerning his two back disabilities.  During this hearing, 
the veteran stated that he suffered from pain in both in the 
lower and middle back, but that the pain in the lower back 
was the greater of the two.  The veteran further said that he 
took various medications to relieve the pain and that he used 
a TENS unit and back brace.  Also complained of by the 
veteran was his reported inability to play with his children, 
his restrictions on obtaining employment, and his inability 
to accomplish daily chores.

The veteran's VA medical treatment records were obtained from 
the various VA medical centers that the veteran used.  These 
records showed complaints of pain in the back, along with 
subsequent treatment.  Also obtained were the medical 
treatment records used for the veteran's Social Security 
Administration benefits determination.  The Board notes that 
the medical records from the Social Security Administration 
were dated from November 1997 and were no more complete than 
the VA orthopaedic examination from March 1997.

After obtaining these various records, the claim was sent to 
the Board for review.  The Board concluded that additional 
medical information was needed prior to issuing a decision on 
the merits of the veteran's claim, and in July 2000, the 
claim was remanded to the RO for further development.

The record reflects that in August 2000, the veteran 
underwent a radiological examination of the back.  The 
examination report stated:

[Lumbar segment of the spine]

AP and lateral views are obtained.  The 
heights of the vertebral bodies and 
intervertebral disc spaces as visualized 
appear maintained.  Alignment is 
preserved.

IMPRESSION:  No definite lumbar spine 
abnormalities are seen.

[Thoracic segment of the spine]

AP and lateral views are obtained.  The 
lateral view is limited especially for 
evaluation of the upper and lower 
thoracic vertebral bodies because of 
under penetration.  The heights of the 
visualized vertebral bodies appear 
maintained and no definite vertebral body 
subluxations are noted.

IMPRESSION:  Limited study especially for 
evaluation of the upper and lower 
thoracic spine.  No definite thoracic 
spine abnormalities are seen at the 
visualized levels.

Another VA orthopaedic examination of the back was 
accomplished in September 2000.  The veteran's complaints 
were as follows:

	. . . condition has progressively 
worsened with the passage of time.  He 
has pain in the upper as well as the 
lower back which were possibly equal in 
severity.  He uses a TENS unit.  Any 
bending or lifting is painful.  He 
requires frequent position changes 
between sitting, standing, and walking.  
He is not having pain into the left leg, 
but he does describe pain into the right 
thigh region.  No numbness or tingling is 
noted.

The veteran was then examined, and the doctor reported that 
the veteran was able to stand erect but that there were 
paravertebral muscles spasms over the thoracic and lumbar 
areas.  The doctor further noted pain on motion.  Range of 
motion testing produced the following results:

Flexion				10 degrees
Extension				10 degrees
Right and left lateral bending	10 degrees

The doctor also wrote:

	. . . On neurological evaluation of 
the lower extremities, he had 5/5 
strength on muscle testing.  With the use 
of his cane, he was able to heel and toe 
walk for [a] few steps.  He could squat 
approximately one half way down and arise 
again.  Reflexes were absent at the 
knees.  Ankle jerks were present 
bilaterally.  Sensation to pinprick was 
intact in the lower extremities.  On 
sitting straight-leg raise exam, he 
complains of back pain with raising of 
either leg.

....

As far as the DeLuca provisions, he had 
pain on motion as noted.  Certainly, the 
pain could further limit functional 
ability during flare ups or with the 
increased use.  It is not feasible 
however to attempt or express this in 
terms of additional limitations of motion 
as these matters cannot be determined 
with any degree of medical certainty.

....

	. . . I do not think that he is 
describing symptoms compatible with 
sciatic neuropathy at this time.  There 
is muscle spasm present.  Ankle jerks 
were present.  As far as the severity of 
the condition, I would think that his 
symptomatology ranges from moderate-to-
severe.

Arthritis was not specifically noted on x-ray films of either 
area.

On the basis of the obtained medical records and the recent 
orthopaedic exam, the RO increased the rating of the 
veteran's middle back condition from zero to ten percent.  
The evaluation of the disability of the lumbar segment of the 
spine remained unchanged at 40 percent.  The veteran was 
notified of the rating action but requested that his appeal 
be continued.  

The claim was once again returned to the Board for review.  
At that time, it was determined that the case must be 
remanded due to the enactment of the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Thus, the case was remanded in March 2001.

As a result of the Board's March 2001 remand, additional VA 
and private medical records concerning the veteran were 
obtained.  The VA medical records showed complaints of lower 
back pain along with some treatment.  The private medical 
records, from a Dr. T. Volkman, for 1998 through the 
beginning of 2001, also showed treatment for back problems.  
Dr. Volkman's records show treatment for lower back pain, not 
discomfort caused by the veteran's thoracic spine condition.  
The treatment during this time included pain medications, 
epidural shots, and physical therapy.  The claim has once 
again been returned to the Board for review.

When a veteran submits a compensation claim to VA, VA has the 
duty to assist him/her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-47, 114 Stat. 2096 
(2000).  In this instance, the veteran has been accorded a VA 
examination, and his treatment records have been associated 
with the claims file.  The veteran has also been afforded the 
opportunity to submit multiple pieces of additional evidence 
in support of his claim.  Additionally, the appellant has 
been provided appropriate notice of the pertinent laws and 
regulations, and he has been given the opportunity to provide 
additional information in support of his claim.  There is no 
indication that additional relevant records exist, and VA has 
satisfied the duty to assist.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for these 
conditions for any period of time since his original claim.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  

In the particular circumstances of this case, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a supplemental statement of the case that correctly 
identified the issue on appeal.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

I.  Thoracic Segment of the Spine

The veteran has been assigned a 10 percent disability for his 
middle back disability, which has been evaluated for VA 
compensation purposes under Diagnostic Codes 5010 and 5291.  
38 C.F.R. Part 4 (2001).  Traumatic arthritis, may be 
evaluated as degenerative arthritis under 38 C.F.R. Part 4, 
Diagnostic Code 5003 (2001), which requires rating for 
limitation of motion.  Limitation of motion is rated pursuant 
to the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5291 (2001).  This regulation provides a noncompensable 
evaluation when there is slight limitation of motion of the 
dorsal spine.  Where there is moderate or severe limitation 
of motion, a 10 percent evaluation will be assigned.  

By analogy, the disability may also be rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5295 (2001), which states a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293 (2001), 
intervertebral disc syndrome will be rated as 60 percent 
disabling when it is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  If the intervertebral disc 
syndrome is severe, along with recurring attacks with 
intermittent relief, a 40 percent rating will be awarded.  A 
20 percent evaluation will be assigned when there are 
recurring attacks and the syndrome is considered moderate.  A 
10 percent evaluation is given when the condition is 
classified as mild.  A noncompensable evaluation is given for 
postoperative, cured intervertebral disc syndrome.

The Board notes that because ankylosis of the dorsal segment 
of the spine has not been diagnosed, Diagnostic Code 5289 is 
not for application.  38 C.F.R. Part 4 (2001).  The veteran 
did suffer from a fracture of the bones of the thoracic 
segment of the spine.  Hence, Diagnostic Code 5285 is 
pertinent to the claim.  Id.  This regulations states:

Diagnostic Code 5285  Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces				
			100
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast)
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Notwithstanding the fact that the veteran suffered from a 
fracture in the dorsal section of the back, there is no cord 
involvement.  Thus, an evaluation of 60 or 100 percent is not 
for application.  Moreover, because x-ray films have not 
shown a deformity in the dorsal section, a ten percent 
addition is not appropriate.  

From the veteran's most recent examination report, the 
veteran's range of motion has been moderately to severely 
affected by his degenerative joint disease of the thoracic 
segment of the spine.  He has been diagnosed as having muscle 
spasms.  However, he has not been classified as having 
degenerative disc disease of the thoracic segment of the 
spine and neurological symptoms indicative of a more serious 
condition of the dorsal spine have not been noted.  X-ray 
films have not specifically shown arthritis of the dorsal 
spine although they have reported degenerative joint space 
disease.  It therefore appears that while the veteran has 
been diagnosed as having degenerative disc space disease, the 
only manifestation and/or symptom that he has consistently 
complained about has been pain and restriction of movement. 

In applying the above diagnostic criteria for the middle 
portion of the back to the findings, the veteran does have 
limitation with some pain on use or during flare-ups.  The 
medical evidence supports the conclusion that the limitation 
is attributable to his middle back condition.  Nevertheless, 
the Board finds that the 10 percent disability rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  Limited motion of the thoracic 
segment of the spine results in a certain level of functional 
loss.  There is a lack of objective medical evidence showing 
that the veteran suffers any additional functional loss 
and/or limitation of motion during flare-ups or with use.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  It is the conclusion of the Board that the 
assigned 10 percent disability rating contemplates the 
painful motion characteristic of a dorsal back condition, and 
the rating reflects moderate to severe impairment of the 
dorsal spine with pain and evidence of functional loss.  
Hence, the 10 percent disability rating assigned by the RO 
for this condition is correct, and the preponderance of the 
evidence is against a higher evaluation.

II.  Lumbar Segment of the Spine

The severity of the veteran's service-connected lower back 
disability is currently evaluated for VA compensation 
purposes under the musculoskeletal rating codes in VA's 
Schedule for Rating Disabilities.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2001).  
Separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2001); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (where the medical evidence shows that 
the veteran has arthritis of a joint and where the diagnostic 
code applicable to his/her disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion under diagnostic code 5003 may be assigned, but only 
if there is additional disability due to limitation of 
motion.)  Diagnostic code 5293 does not specifically 
encompass loss of range of motion; instead, said loss is 
insinuated.  Thus, additional ratings for painful or limited 
motion of the spine would constitute pyramiding, or 
compensating twice for the same disability.  VAOPGCPREC 36-
97.  However, the Board will address the rating criteria of 
each of these diagnostic codes, all of which apply to the 
symptoms of the veteran's back disability, to ensure that the 
veteran's disability receives the highest applicable rating.

Moreover, when evaluating this claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2001).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (2001).  Diagnostic Code 5293, the 
diagnostic code under which the veteran's disability has been 
rated, suggests a loss of range of motion; therefore, 38 
C.F.R. §§ 4.40 and 4.45 (2001) must also be considered.

The veteran's lower back disability has been rated as 40 
percent disabling.  A rating greater than that currently in 
effect is available where there is pronounced intervertebral 
disc syndrome, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief (38 C.F.R. Part 4, Diagnostic Code 5293 
(2001)); complete bony fixation, or ankylosis, of the spine 
(38 C.F.R. Part 4, Diagnostic Code 5286 (2001)); unfavorable 
ankylosis of the lumbar segment of the spine (38 C.F.R. Part 
4, Diagnostic Code 5289 (2001)); or residuals of a fractured 
vertebra (38 C.F.R. Part 4, Diagnostic Code 5285 (2001)). 

Since there is no evidence of fractured vertebrae, diagnostic 
code 5285 is not applicable.  38 C.F.R. Part 4 (2001).  
Because there is no evidence of complete bony fixation of the 
spine, diagnostic code 5286 is, similarly, not applicable.  
Id.  In addition, diagnostic code 5289 is not applicable 
because there is no evidence of ankylosis of the lumbar 
segment of the spine.  Id.  

Therefore, in the present case, a rating higher than 40 
percent is available only by reference to the relevant 
diagnostic code for intervertebral disc syndrome.  The 
veteran has complained of pain and discomfort in his lower 
back radiating to his lower extremities.  Yet, despite the 
pain, there is no medical evidence that suggesting that the 
pain is not reduced through pain medication or that the pain 
is constant.  Moreover, the record does not suggest that 
there is a major loss of functioning that is the result of 
this pain beyond that contemplated by the extant 40 percent 
rating.  Additionally, neurological studies do not suggest 
that the veteran experiences any measurable 
neurological/sensory losses.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
view of the foregoing, the Board finds that the 
manifestations shown by the evidence to result from the 
veteran's service-connected low back disorder do not support 
an evaluation in excess of 40 percent pursuant to 38 C.F.R. 
Part 4, Diagnostic 5293 (2001).

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2001).  The VA examination reports provided 
measurements of range of motion and noted the veteran's 
complaints of pain.  Remand for further development of the 
medical evidence is not warranted.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

Accordingly, for the reasons discussed above, the evidence 
does not support an increased rating for the veteran's 
service-connected lower back disability.


ORDER

1.  Entitlement to an evaluation in excess of 40 percent for 
low back pain with degenerative joint disease, a herniated 
nucleus pulposus at L4-L5, and degenerative disc disease, on 
appeal from an initial grant of service connection, is 
denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the thoracic segment of the 
spine, on appeal from an initial grant of service connection, 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

